ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 17-003, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20—14(a)(4), GENE S. ROSEN of MIAMI, FLORIDA, who was admitted to the bar of this State in 1968, should be suspended from the practice of law for a period of three years based on discipline imposed in Florida that in New Jersey constitutes violations of RPC 1.15(d)(recordkeeping violations), RPC 1.2(d)(assisting a client in conduct the attorney knows is illegal, criminal or fraudulent), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice in New Jersey unless and until he is reinstated to practice in Florida;
And good cause appearing;
It is ORDERED that GENE S. ROSEN is suspended from the practice of law for a period of three years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent shall not be reinstated to the practice of law in New Jersey unless and until he is reinstated to practice in Florida; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*395ORDERED that pursuant to Rule 1:20—20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.